F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          FEB 12 2004
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 MARGARET D. EDWARDS,

          Plaintiff - Appellant,

 v.                                                    No. 03-2207
                                                (D.C. No. 02-1443 BB/RHS)
 N. MARTIN STRINGER;                                     (D. N.M.)
 JEFFERSON I. RUST; MCKINNEY &
 STRINGER, an Oklahoma
 corporation; RON LUCAS; AMY
 GRAY; JAMES SCARBOROUGH;
 GINA FISHER; CHERYL
 MUMFORD; STAGE STORES, INC.,
 a Texas corporation; JOHN/JANE
 DOES 1-12,

          Defendants - Appellees.




                             ORDER AND JUDGMENT         *




Before KELLY , BRISCOE , and LUCERO , Circuit Judges.



      Margaret Edwards, proceeding pro se, appeals from the district court’s


      *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
dismissal of her civil rights claims for failure to state a claim under Fed. R. Civ.

P. 12(b)(6). Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we AFFIRM.

      Edwards was interviewed and subsequently hired by Stage Stores, Inc., a

private employer, for a supervisory position at the Bealls Department Store.

Upon her arrival for work, she was asked to fill out a W-4 form. Edwards

initially refused to disclose her social security number, claiming that the social

security system was voluntary and that she did not wish to participate. When

Edwards was informed that she could not work without a social security number,

she agreed to disclose the number but refused to sign the W-4. Edwards was

terminated for refusal to sign the W-4, and this suit resulted. Edwards sued Stage

Stores, its employees, and the individual defendants’ lawyers for alleged civil

rights violations.

      The district court considered Edwards’ complaint and determined that her

claims failed for two reasons: (1) none of the parties named in the complaint

were government actors subject to liability for deprivation of civil rights; and (2)

Stage Stores, a private employer bound by law to withhold and pay social security

to the Internal Revenue Service, did not need Edwards’ permission to require her

to submit to withholding. Thus concluding that Edwards’ claims lacked merit, the

district court dismissed.

      On appeal, Edwards reiterates her assertions of numerous civil rights


                                         -2-
violations. Because Edwards is proceeding pro se, we construe her complaint

liberally. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). If we can

reasonably read the complaint “to state a valid claim on which the plaintiff could

prevail, [we] should do so despite the plaintiff’s failure to cite proper legal

authority, [her] confusion of various legal theories . . . or [her] unfamiliarity with

pleading requirements.” Id. However, it is not our role to act as an advocate for

a pro se litigant. Id. We review the district court’s dismissal de novo, accepting

all well-pleaded factual allegations in the complaint as true and viewing them in

the light most favorable to Edwards. Dubbs v. Head Start, Inc., 336 F.3d 1194,

1201 (10th Cir. 2003).

        Edwards claims that participation in social security is voluntary, and

therefore that employers cannot require their employees to submit to social

security withholdings. Even construing Edwards’ complaint liberally, her

concerns with identity theft do not sound as civil rights violations. First, as the

district court made clear, only state actors may be charged with depriving

Edwards of her civil rights. See, e.g., Lugar v. Edmondson Oil Co., 457 U.S.

922, 937 (1982); Carey v. Continental Airlines, Inc., 823 F.2d 1402, 1404 (10th

Cir. 1987). Edwards does not dispute that none of the defendants named in her

initial complaint are government actors. Thus, Edwards’ civil rights claims must

fail.


                                          -3-
      Moreover, Stage Stores is not only authorized, but also legally bound to

withhold and pay federal income taxes to the Internal Revenue Service. See

United States v. Lee, 455 U.S. 252, 261 (1982) (upholding the constitutionality

and uniform application of the Social Security Act, which requires employers to

withhold social security taxes from employees’ wages, even when such

withholding conflicts with an employer’s or employee’s religious or other

beliefs); Payne v. Dixie Elec. Co., 330 S.E.2d 749, 750 (Ga. App. 1985) (“an

employer is not only authorized but required to withhold federal income taxes

from his employees’ pay”); Wilhelm v. United States, 84-1 USTC 1700, *3 (E.D.

Tex. 1983) (same). Thus, Stage Stores’ compliance with its legal obligation to

withhold taxes from its employees is not a violation of Edwards’ civil rights.

      Because Edwards has failed to state a claim upon which relief can be

granted, we AFFIRM.

                                                   Entered for the Court


                                                   Carlos F. Lucero
                                                   Circuit Judge




                                        -4-